CONFIDENTIAL
Exhibit 10.1
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT ("Agreement"), dated effective as of March 29, 2013
(the "Effective Date"), is entered into by and between Dyax Corp., a Delaware
corporation with a principal place of business at 55 Network Drive, Burlington,
MA 01803 ("Dyax" or “the Company”) and Ivana Magovcevic-Liebisch of 208 Collins
Road, Waban Massachusetts 02468 ("Consultant").


WHEREAS, as of the Effective Date, Consultant is an employee of Dyax; and


WHEREAS, Consultant will be terminating her employment with Dyax as of the close
of business on March 29, 2013 (the "Termination Date");


WHEREAS, Dyax desires that Consultant provide consulting services to Dyax after
the Termination Date; and


WHEREAS, Consultant is willing to provide such consulting services on the terms
and conditions set forth herein.


NOW THERFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Dyax and Consultant hereby agree as follows:


1.  
Consulting Services.   From and after the Termination Date, Consultant shall
provide up to eight (8) hours per calendar month of consulting services upon
Dyax's request and at times that are reasonably convenient for both
parties.  Such consulting services shall be related to:



·  
Dyax's historical and ongoing commercial activities;

·  
Dyax's historical and ongoing business development and licensing activities; and

·  
Dyax's historical and ongoing legal and intellectual property activities;



together with such other responsibilities as Dyax may reasonably request or
designate in connection therewith (the "Consulting Services").  Consultant shall
report to Gustav Christensen and will perform and discharge, faithfully,
diligently and to the best of Consultant's ability, all duties and
responsibilities hereunder in a professional manner in accordance with the terms
and conditions of this Agreement and the policies set by Dyax from time to
time.  Notwithstanding the foregoing, Consultant shall not be required to
provide any services on any specific matter that Consultant reasonably and in
good faith believes would represent a conflict of interest with respect to her
then current employer.


2.  
Consulting Fee.  No consulting fee will be due from Dyax to Consultant for the
Consulting Services.  In lieu of any such fee, Dyax will (i) allow those Dyax
stock options listed on Exhibit A (the "Option Exchange Options") to continue to
vest during the term of this Agreement, and (ii) extend the period in which
Consultant may exercise the Option Exchange Options and the vested portion of
any other Dyax stock options granted to Consultant during the term of her
employment with Dyax and listed on Exhibit A (the "Vested Stock Options") so
that the Option Exchange Options and the Vested Stock Options will remain
exercisable until the earlier of:



(a)  
thirty (30) days after Consultant's receipt written of notice from Dyax of an
alleged breach of this Agreement, provided that such breach remains uncured
during such thirty (30) day period; or



(b)  
the second anniversary of the expiration of the Term of this Agreement;



provided that in no event may any option be exercised by Consultant after the
stated term of the stock option in effect before giving any effect to this
Agreement (i.e. the "expiration date" of such option).
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
Consultant hereby acknowledges and understands the changes that have been made
to the Option Exchange Options and the Vested Stock Options and further
acknowledges that such extension represents full and fair consideration for the
Consulting Services and all other obligations set forth herein.


Dyax hereby represents and warrants that, before giving any effect to this
Agreement, the stated term of the Option Exchange Options and the Vested Stock
Options was not earlier than the second anniversary of the expiration of the
Term of this Agreement. 
 
Dyax hereby represents and warrants that it has the ability and authority to
extend and modify the Option Exchange Options and the Vested Stock Options to
the extent contemplated by this Agreement, and that such extension or
modification is in accordance with all applicable plan documents.  In addition,
Dyax hereby represents and warrants that except as expressly provided herein,
Consultant’s status under Section 7 of this Agreement as an independent
contractor will not otherwise affect or restrict her ability to exercise  the
Option Exchange Options or the Vested Stock Options or to continue to vest in
the Option Exchange Options.


3.  
Change in Control.  In the event of a Change in Control of Dyax during the Term
of this Agreement, all of Consultant’s unvested Option Exchange Options and
unvested Vested Stock Options as of the date of such Change in Control shall
become immediately exercisable and remain exercisable for the time period set
forth in Section 2 above.  For purposes of this Agreement, a Change of Control
shall mean an event or occurrence set forth in any one or more of subsections
(a) through (d) below:



 
(a)
any "person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of stock in the Company) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly (other
than as a result of acquisitions of such securities from the Company), of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company's then outstanding securities entitled to
vote generally in the election of directors;

 
 
(b)
individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company's stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) shall be, for
purposes of this Agreement, considered to be a member of the Incumbent Board;



 
(c)
the consummation of a merger, share exchange or consolidation of the Company or
any subsidiary of the Company with any other entity (each a "Business
Combination"), other than (A) a Business Combination that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company's assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as defined above) is or becomes the beneficial owner of fifty percent
(50%) or more of the combined voting power of the Company's then outstanding
securities; or

 
 
(d)
the stockholders of the Company approve (A) a plan of complete liquidation of
the Company; or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets but excluding a sale or
spin-off of a product line, business unit or line of business of the Company if
the remaining business is significant as determined by the Company's board of
directors in its sole discretion.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
4.  
Expenses. Dyax will reimburse Consultant for all pre-authorized out-of-pocket
expenses reasonably incurred by Consultant in connection with the Consulting
Services.  Consultant shall provide Dyax with monthly invoices detailing any
expenses subject to reimbursement by Dyax (which shall be itemized and
accompanied by actual bills, receipts, or other evidence of expenses).  Invoices
will be payable by Dyax within thirty (30) days of receipt.



5.  
Benefits.  Except as expressly stated herein, Consultant shall not be entitled
to participate in, or receive benefits under, any of Dyax's employee benefit
plans or arrangements.



6.  
Limitation on Authority of Consultant.  Notwithstanding anything contained in
this Agreement to the contrary, neither Consultant nor any employee of
Consultant shall be authorized to take any action on behalf of Dyax without
Dyax's prior written consent.



7.  
Independent Contractor.  At all times during the term of this Agreement,
Consultant is and shall be an independent contractor in providing the Consulting
Services hereunder.  Except as expressly set forth herein, this Agreement shall
not be deemed or construed to create a partnership or joint venture, to create
the relationships of employee/employer or principal/agent, or otherwise create
any liability whatsoever of either party with respect to the indebtedness,
liabilities, obligations or actions of the other party or any of their employees
or agents, or any other person or entity.



8.  
Competition and Solicitation.

 

  (a) During the term of this Agreement, Consultant shall not, without Dyax's
prior written consent, directly or indirectly, as principal, employee,
consultant, partner or stockholder of, or in any capacity with, any business
enterprise (other than as a holder of not more than 1% of the combined voting
power of the outstanding stock of a publicly held company):

 

  (i) develop, design, produce, market, sell or render (or assist any other
person or entity in developing, designing, producing, marketing, selling or
rendering) any product, process or service which is identical to, substantially
the same as, or an adequate substitute for any product, process or service of
Dyax in existence or under development as of the Effective Date of this
Agreement and on which Consultant worked or about which Consultant acquired
Confidential Information; (ii) solicit or divert any of the business being
conducted by Dyax; or (iii) solicit or divert any business that Consultant
affirmatively knows by virtue of this Agreement is being actively pursued by
Dyax with any customer or partner.

 

  (b)
Until April 1, 2014, Consultant shall not, directly or indirectly solicit, take
away or hire any employees or exclusive consultants of Dyax.

 

  (c)
For the avoidance of doubt, the parties acknowledge and agree that it shall not
be a breach of this Agreement or any other agreement between Dyax and Consultant
for Consultant to accept employment with Teva Pharmaceutical Industries, Ltd.
(“Teva”) effective April 1, 2013, or for Consultant to solicit and/or hire her
former assistant, Mary Brunco.

 
9.  
Intellectual Property.  Consultant shall promptly and fully disclose to Dyax any
and all inventions, improvements, discoveries, developments, original works of
authorship, trade secrets, or other intellectual property (whether or not
reduced to practice and whether or not protectable under state, federal or
foreign patent, copyright, trade secrecy or similar laws) conceived, developed
or reduced to practice by Consultant in connection with the performance of the
Consulting Services or resulting from the Confidential Information acquired or
generated by Consultant  ("Intellectual Property").  Consultant agrees to
assign, and does hereby assign, to Dyax and its successors and assigns, without
further consideration, the entire right, title and interest in and to the
Intellectual Property. Consultant further agrees to execute all applications for
patents and/or copyrights, domestic or foreign, assignments and other papers
necessary to secure and enforce rights related to such Intellectual
Property.  The parties acknowledge that all original works of authorship which
are made by Consultant within the scope of the Consulting Services and which are
protectable by copyrights are "works made for hire," as that term is defined in
the United States Copyright Act (17 USCA 101).

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
10.  
Confidential Information.  Dyax and Consultant agree that the Confidentiality
Agreement, dated January 2, 2001 executed in connection with Consultant's
employment by Dyax (the "Confidentiality Agreement", a copy of which is appended
hereto), is in full force and effect and that the obligations of Consultant
under the Consulting Agreement shall also be deemed to be obligations of
Consultant under this Agreement.  As used herein the term "Confidential
Information" shall have the meaning given to it under the Confidentiality
Agreement.



11.  
Injunctive Relief.  The parties hereto recognize that, if Consultant fails or
refuses to perform any obligations under Sections 8, 9 or 10 above, the remedy
at law for such failure or refusal may be inadequate. Accordingly, in addition
to any other remedies available, Consultant hereby acknowledges and agrees that
Company shall be entitled to seek injunctive relief in order to ensure
compliance with Sections 8, 9 or 10.



12.  
Other Obligations.  Consultant represents and warrants that Consultant is not
presently under a contractual obligation or other restriction which is
inconsistent with Consultant’s execution of this Agreement or the performance of
the Consulting Services, and during the term of this Agreement, Consultant will
not enter into any agreement, either written or oral, which conflicts with this
Agreement or limits the ability of Consultant to furnish the Consulting Services
in any way.  Dyax acknowledges and agrees that during the Term of this
Agreement, Consultant will be employed by Teva.



13.  
Term and Termination.



 
(a)
The term of this Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance with Section 13(b) below, shall continue until
April 1, 2015 (the "Term").



 
(b)
Furthermore, in the event of a material breach or default by a party, the other
party can terminate this Agreement by giving the defaulting party forty-five
(45) days prior written notice, unless the defaulting party has cured the
relevant breach within such forty-five (45) day period.  In the event of any
termination under this Section 11(b), Dyax shall be obligated to reimburse
Consultant any expenses incurred in accordance with Section 4 above.  For the
avoidance of doubt, any options that vested prior to such termination shall
remain exercisable for ninety (90) days following such termination.



 
(c)
Termination shall not relieve Consultant of obligations pursuant to Sections 8,
9 and 10 of this Agreement.



14.  
Governing Law.  This Agreement shall be governed in all respects, including
construction, validity, terms, performance and waiver, by the laws of the
Commonwealth of Massachusetts without giving effect to the conflicts of laws
rules therefor.  Both parties agree to submit to jurisdiction in Massachusetts
and further agree that any cause of action arising under this Agreement may be
brought in a court in Suffolk County, Massachusetts.



15.  
Notices.   Any notice or other communication required or which may be given
hereunder shall be in writing and either be personally delivered or be mailed,
certified, registered or overnight mail, postage prepaid and shall be deemed
given when or so delivered or, if mailed, 72 hours after the time of such
mailing, as follows:

                                                                                                 

If to Consultant: If to Dyax:
Ivana Magovcevic-Liebisch
208 Collins Road
Waban, MA 02468
 
 
Dyax Corp.
55 Network Drive
Burlington, MA 01803
Attention:  Chief Executive Officer
Attention:  General Counsel

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Each party may change the persons and addresses to which notices or other
communications are to be sent by giving written notice of any such change in the
manner provided for herein for giving notice.


16.  
Use of Names.  Except as may be required to comply with any local, state or
federal law or regulations, Consultant shall not release any information
relative to the terms of this Agreement or the Consulting Services performed
hereunder without the prior written consent of Dyax.  In addition, Dyax shall
not use the name of Consultant in any advertising or other form of publicity
without the prior written consent of Consultant.  Notwithstanding the foregoing,
it shall not be a breach of this Section 16 for Consultant to generally inform
Teva of the existence of this Agreement and her general obligations to Dyax
hereunder.

 
17.  
Successors: Assignment.   This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and assigns
provided however, neither Consultant nor Dyax may assign this Agreement without
the prior written consent of the other party which may be reasonably withheld in
the sole discretion of such party.



18.  
Amendment: Waiver.  No modification or amendment hereof shall be valid and
binding, unless it be in writing and signed by the parties hereto. The waiver of
any provisions hereof shall be effective only if in writing and signed by the
parties hereto, and then only in specific instance and for the particular
purpose for which it was given. No failure to exercise, and no delay in
exercising, any right or power hereunder shall operate as waiver thereof.



19.  
Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof and supersedes all previous
written or oral representations, agreements and understandings between Dyax and
Consultant, including, without limitation, the Executive Retention Agreement
between Dyax and Consultant dated December 22, 2010.

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 



IVANA MAGOVCEVIC-LIEBISCH:   DYAX CORP.           By:  Gustav Christensen      
  /s/Ivana Magovcevic-Liebisch   /s/Gustav Christensen Signature  
Signature

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
[chart.jpg]
 
 
-6-